Exhibit 10.2




THIS NOTE AND THE SHARES OF COMMON STOCK ACQUIRABLE ON CONVERSION HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE
SOLD, OFFERED FOR SALE, HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF
SUCH REGISTRATION OR AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION SHALL BE
SATISFACTORY TO THE CORPORATION, THAT SUCH REGISTRATION IS NOT REQUIRED.







CONVERTIBLE PROMISSORY NOTE




 

BEDMINSTER, NJ  

***$75,000.00***   

November 13, 2007

       

FOR VALUE RECEIVED, the undersigned, SOMERSET INTERNATIONAL GROUP, INC., a
Delaware corporation (the "Corporation"), agrees and promises to pay to the
order of VINCENT A. BIANCO (the “Holder), 665 Stanton Hall Drive NW, Calabash,
North Carolina 28467, or at such other place or places as the Holder may
designate in writing, the principal amount of SEVENTY-FIVE THOUSAND ($75,000)
DOLLARS, in legal tender of the United States of America, in immediately
available funds, as follows:




(a)

A principal payment of Twenty-Five Thousand ($25,000.00) Dollars shall be paid
on or before March 13, 2008; an additional principal payment of Twenty-Five
Thousand ($25,000.00) Dollars shall be paid on or before July 131, 2008; and the
full remaining principal balance, together with all interest, if any, shall be
paid on or before November 13, 2008 (the “Maturity Date”).




(b)

No interest shall accrue on the principal balance of this Note, provided that
the principal payments referred to above in (a) are timely made.  In the event
that any principal payment is not paid within three (3) business days after same
is due, then from and after that date, interest shall begin to accrue at an
annual rate of eight (8.00%) percent on the then outstanding principal balance.
 Interest, which shall be calculated in arrears based upon a 360 day year, shall
be due and payable in full with each subsequent principal installment due under
the Note.




(c)

The Corporation may, at its option, prepay this Note, in whole or in part, at
any time prior to the Maturity Date, without penalty.  Any prepayment shall
first be applied to any outstanding interest due and payable, then to the
principal balance in the inverse order of payment.




(d)

The Corporation’s obligations under this Note shall be secured by a pledge of
twenty (20%) percent of the issued and outstanding capital stock of Fire Control
Electrical Systems, Inc., a New Jersey corporation (“FCES”), pursuant to the
terms of a Stock Pledge and Escrow Agreement dated of even date herewith.




1.

Convertibility.  This Note is issued with conversion rights pursuant to the
terms of a Stock Purchase Agreement (the “SPA”) executed on November 13, 2007
and effective as of October 1, 2007.  Reference is made to the SPA for a
description of the agreement among the parties.  A copy of the SPA is available
for review by any holder at the office of the Corporation.  The Holder and the
Corporation shall be bound by the terms of the SPA, except if such terms are
inconsistent with the terms hereof.  All terms which are not defined in this
Note shall be as defined in the SPA.




2.

Adjustment to Principal.

The principal amount of this Note shall be subject to reduction in accordance
with Section 4(b)(iv) of the SPA.  Such reduction shall be treated as a credit
against principal payments due hereunder, but in the inverse order of such
payments.











--------------------------------------------------------------------------------










3.

Place and Manner of Payment.  All sums due under this Note are payable not later
than 12:30 p.m. Eastern time, in legal tender of the United States of America,
in immediately available funds, without offset or setoff.  Any payments in
excess of $20,000 shall be made, at the option of the Holder, by wire transfer
to a bank account designated in writing to the Corporation by the Holder not
less than five (5) days prior to the time such payment is due and, if no such
designation has been made by the Holder, by check mailed by certified or
registered mail to the address of the Holder designated in accordance with
Section 15.  Any remittances by check sent via mail shall be postmarked not
later than three (3) business days prior to the due date, such payment to be
subject to the condition that any such check may be handled for collection in
accordance with the practice of the collecting bank or banks, and any acceptance
of a check by the Holder shall be void unless the amount due is actually
received by the Holder.




4.

Events of Default; Consequences. In the event of the occurrence of an Event of
Default (as hereinafter defined), the Holder may (i) declare the entire unpaid
principal balance of this Note, together with interest accrued, immediately due
and payable at the place of payment, without presentment, protest, notice or
demand, all of which are expressly waived, and/or (ii) exercise his rights and
remedies under that certain Stock Pledge and Escrow Agreement of even date
herewith by and between the Corporation and the Holder.  The term "Event of
Default" shall mean:




(a)

The failure to pay any principal or interest installments due under this Note
within ten (10) days after the day on which any such payment is due; or




(b)

any default by the Corporation under a certain “NCA Note” executed by the
Corporation pursuant to Section 4(b)(iii) of the SPA; or




(c)

the Corporation shall make an assignment for the benefit of creditors or admit
in writing its inability to pay its debts generally as they become due or fail
to generally pay its debts as they become due; an order, judgment or decree
shall be entered for relief in respect of or adjudicating the Corporation or any
of its subsidiaries bankrupt or insolvent; the Corporation or any of its
subsidiaries shall petition or apply to any tribunal for the appointment of, or
taking of possession by, a trustee, receiver, custodian, or liquidator or other
similar official of the Corporation or any subsidiary or of any substantial part
of any of their respective assets; the Corporation or any of its subsidiaries
shall commence any proceeding relating to the Corporation or any subsidiary
under any bankruptcy, reorganization, arrangement, insolvency, readjustment of
debt, dissolution or liquidation law of any jurisdiction, or any such petition
or application is filed or any such proceeding is commenced against the
Corporation or any of its subsidiaries and such petition, application or
proceeding is not dismissed within sixty (60) days; or




(d)

if any representation or warranty made by the Corporation herein of in the SPA
is breached or is false or misleading in any material respect, or any schedule,
certificate, financial statement, report, notice, or other writing furnished by
the Corporation to the Holder is false or misleading in any material respect on
the date as of which the facts therein set forth are stated or certified.




5.  Default Rate of Interest.  In addition to any rights the Holder may have
hereunder and/or pursuant to applicable law, if there is any Event of Default,
the rate of interest on all unpaid principal shall be automatically increased to
twelve percent (12%) per annum, retroactive to the issue date of this Note, and
the Conversion Price specified in Section 9 hereof shall be reduced to $.20 per
share of Common Stock.




6.

No Setoff, Etc.  The obligations of the Corporation to pay the principal balance
and interest due to the Holder shall be absolute and unconditional, and the
Corporation shall make such payment without abatement, diminution or deduction
regardless of any cause or circumstances whatsoever, including, without
limitation, any defense, setoff, recoupment, or counterclaim which the
Corporation may have or assert against the Holder or any other person.





2







--------------------------------------------------------------------------------







7.

Waiver of Presentment, Etc. THE CORPORATION WAIVES PRESENTMENT, DEMAND, NOTICE
OF DISHONOR, PROTEST AND NOTICE OF NONPAYMENT AND PROTEST.




8.

Costs of Collection.  The Corporation shall pay all costs and expenses of
collection incurred by the Holder, including reasonable attorneys' fees and
expenses.




9.

Conversion.  The Holder may, at any time prior to the Maturity Date, convert the
principal amount of this Note, plus any accrued interest, or any portion
thereof, into fully paid and nonassessable shares of the Common Stock, $.001 par
value, of the Corporation (the "Common Stock"), on the basis of one share of
such stock for each $0.40 [or $.20 in the event of an Event of Default as
defined in paragraph 4] (the "Conversion Price") in unpaid principal and
interest.  Such conversion shall be effected by the surrender of this Note at
the principal office of the Corporation (or such other office or agency of the
Corporation in the continental United States as the Corporation may designate by
notice in writing to the Holder) at any time during usual business hours,
together with notice in writing that the Holder wishes to convert a portion or
all of this Note, which notice shall also state the name(s) (with addresses) and
denominations in which the certificate(s) for Common Stock shall be issued and
shall include instructions for delivery thereof.  Such conversion shall be
deemed to have been effected as of the close of business on the date on which
this Note shall have been surrendered and such notice shall have been received,
and at such time (the "Voluntary Conversion Date") the rights of the Holder with
respect to the principal amount of the Note converted shall cease, and the
person(s) in whose name(s) any certificate(s) for Common Stock are to be issued
upon such conversion shall be deemed to have become the holder or holders of
record of the shares of Common Stock represented by such certificate(s).  As
soon as practicable after the Voluntary Conversion Date, the Corporation shall
deliver to, or as directed by, the Holder, certificates representing the number
of shares of Common Stock issuable by reason of such conversion, registered in
such name or names and such denomination or denominations as the Holder shall
have specified, together with cash as provided in Section 13 in respect of any
fraction of a share of such stock otherwise issuable upon such conversion.  In
each case of conversion of this Note in part only, the Corporation shall receive
and hold this Note as a fiduciary agent of the Holder, shall endorse on this
Note the date and amount of this Note so converted, and such amount shall be
deemed no longer outstanding.  Upon such endorsement, the Corporation shall
promptly return this Note to the Holder.  Any partial conversion shall be
treated as a prepayment in part and shall be applied to the principal balance in
the inverse order of payments.




10.

Reservation of Common Stock




(a)

The Corporation will, at all times from and after this date, reserve and keep
available out of its authorized but unissued shares of Common Stock or its
treasury shares, or otherwise, solely for the purpose of issuance upon the
conversion of this Note, such number of shares of Common Stock as shall then be
issuable upon the conversion of this Note.  The Corporation covenants that all
shares of Common Stock which shall be so issuable shall, when issued, be duly
and validly issued, fully paid and nonassessable and free from all taxes, liens
and charges.




(b)

The Corporation will not take any action which would result in any adjustment of
the number of shares of Common Stock acquirable upon conversion of this Note if
the total number of shares issuable after such action upon conversion of this
Note, together with the total number of shares of Common Stock then outstanding,
would exceed the total number of shares of Common Stock then authorized under
the Corporation's Certificate of Incorporation which are not reserved or
required to be reserved for any purpose other than the purpose of issue upon
conversion of this Note.




(c)

The issuance of certificates for shares of Common Stock upon conversion of this
Note shall be made without charge to the Holder for any issuance tax or other
cost incurred by the Corporation in connection with such conversion and the
related issuance of shares of Common Stock.




(d)

If any shares of Common Stock required to be reserved for purposes of conversion
of this Note require, before such shares may be issued upon conversion, any
registration with or approval of any governmental authority under any federal or
state law (other than any registration under the Securities Act of 1933, as then
in effect, or any similar federal statute then in force, or any state securities
law, required by reason of any transfer involved in such conversion) or listing
on any domestic securities exchange, the Corporation will, at its expense and as
expeditiously as possible, use its best efforts to cause such shares to be duly
registered or approved for listing or listed on such domestic securities
exchange, as the case may be.





3







--------------------------------------------------------------------------------










11.   Subdivisions and Combinations.  




(a)

In the event that the Corporation shall at any time subdivide, by any stock
split, its outstanding Common Stock into a greater number of shares of such
stock, the Conversion Price shall be proportionately decreased.  Conversely, in
the event that the outstanding shares of one or more classes of Common Stock
shall at any time be combined into a smaller number of shares by a reverse stock
split, the Conversion Price shall be proportionately increased.    In the case
of any subdivision or combination described in this Section 11, the adjustment
to be made pursuant hereto shall be made as of the close of business on the date
immediately prior to the date upon which such corporate action becomes
effective.




(b)

No Adjustment for Small Amounts.  Notwithstanding any provision of subsection
(a) of this Section 11 which may be to the contrary, the Corporation shall not
be required to give effect to any adjustment to the Conversion Price if the
amount of such adjustment would be less than $.01, but any such adjustment shall
be carried forward and adjustment with respect thereto shall be made at the time
of and together with any subsequent adjustment which, together with such amount
and any other amount or amounts so carried forward, causes a cumulative net
adjustment of $.03 or more.




(c)

Organic Changes, Etc.  If any capital reorganization or reclassification of the
capital stock of the Corporation (other than a change in par value, or from par
value to no par value, or from no par value to par value, or as a result of an
issuance of Common Stock by dividend or other distribution or by reason of a
subdivision or combination), or any consolidation or merger of the Corporation
with or into another corporation, or any sale of all or su­bstantially all of
the Corporation's property and assets to any person, firm or corporation
(collectively, any "Organic Change") shall be effected in such a way that
holders of Common Stock shall be entitled to receive (either directly or upon
subsequent liquidation) stock, securities or assets with respect to or in
exchange for Common Stock, then, as a condition to such Organic Change, lawful
and adequate provision shall be made whereby the Holder shall thereafter have
the right to acquire and receive, upon the basis and upon the terms and
conditions specified herein and in lieu of the shares of Common Stock of the
Corporation immediately theretofore acquirable and receivable (directly or upon
subsequent conversion, assuming unrestricted convertibility) upon the conversion
of this Note, such shares of stock, securities or assets as may be issued or
payable with respect to or in exchange for a number of outstanding shares of
Common Stock equal to the number of shares of Common Stock immediately
theretofore acquirable and receivable (directly or upon subsequent conversion,
assuming unrestricted convertibility) upon conversion of this Note had such
Organic Change not taken place (except that the terms of the parenthetical
provision at the end of the next sentence shall be applied in determining the
number of shares of Common Stock immediately theretofore acquirable and
receivable).  In any such case, appropriate provision shall be made with respect
to the Holder's rights and interests to the end that the provisions contained in
this Note (including, without limitation, provisions for adjustments of the
number of shares of Common Stock acquirable and receivable upon the exercise of
the conversion rights granted herein) shall thereafter be applicable in relation
to any shares of stock, securities or assets thereafter deliverable upon the
conversion of this Note (including, in the case of any such consolidation,
merger or sale in which the successor corporation or purchasing entity is other
than the Corporation, an immediate adjustment in the number of shares of Common
Stock acquirable and receivable upon conversion of this Note).  In the event of
a merger or consolidation of the Corporation with or into another corporation or
the sale of all or substantially all of the Corporation's property and assets to
another corporation as a result of which a number of shares of common stock of
the surviving or purchasing corporation greater or lesser than the number of
shares of Common Stock of the Corporation outstanding immediately prior to such
merger, consolidation or sale are issuable to holders of Common Stock, the
aggregate number of shares of Common Stock into which this Note was convertible
in effect immediately prior to such merger, consolidation or sale shall be
adjusted (pursuant to Subsection (a) of this Section 10) as though there were a
subdivision or combination of the outstanding shares of Common Stock.  The
provisions of this subsection (c) shall similarly apply to successive Organic
Changes.





4







--------------------------------------------------------------------------------







12.

Notice of Adjustment.




(a)

Immediately upon any adjustment in the number of shares of Common Stock
acquirable and receivable upon conversion of this Note or any adjustment or
readjustment in the Conversion Price, the Corporation shall send written notice
to the Holder, which notice shall set forth in reasonable detail the method of
calculation and the facts upon which such calculation is based.  The Corporation
shall, upon written request at any time of the Holder, furnish or cause to be
furnished to such Holder a similar certificate setting forth (i) such
adjustments and readjustments, (ii) the Conversion Price then in effect, and
(iii) the number of shares of Common Stock and the amount, if any, of other
property which then would be received upon the conversion of this Note.  The
Corporation may retain a firm of independent public accountants of recognized
standing (which may be the firm regularly retained by the Corporation) to make
any computation required under this Section and a certificate signed by such
firm shall be conclusive evidence of the correctness of any computation made
under this Section, absent manifest error.




(b)

In the event that:




(i)  

there is any proposed combination or subdivision of the outstanding shares of
Common Stock;




(ii)

there shall be any proposed Organic Change; or




(iii)

there shall be any proposed voluntary or involuntary dissolution, liquidation or
winding up of the Corporation;




then in connection with each such event, the Corporation shall send to the
Holder: (A) at least sixty (60) days' prior written notice of the date on which
the books of the Corporation shall close or a record shall be taken for
determining voting rights in respect of such event; and (B) in the case of any
proposed Organic Change, dissol­ution, liquidation or winding up, at least sixty
(60) days' prior written notice of the date when the same shall take place (and
specifying the date on which the holders of Common Stock shall be entitled to
exchange their Common Stock for securities or other property deliverable upon
such Organic Change, dissolution, liquidation or winding up).




13.

Fractional Interests.  The Corporation shall not be required to issue any
fractional shares of Common Stock on the conversion of this Note.  If any
fraction of a share of Common Stock except for the provisions of this Section 13
would be issuable upon conversion of this Note, the Corporation shall purchase
such fraction for an amount in cash equal to the current market price of such
fraction on the last Business Day prior to conversion.




14.

Voting.  Nothing contained in this Note shall be construed as conferring upon
the Holder the right to vote or to consent or to receive notice as a stockholder
in respect of the meetings of stockholders for the election of directors of the
Corporation or any other matter.  Notwithstanding the foregoing, the Corporation
shall mail, by first class mail to the Holder at the address specified in
Section 15, one copy of all materials forwarded to stockholders, said mailing to
be made promptly after mailing to stockholders.





5







--------------------------------------------------------------------------------







15.

Notices.  Any notice pursuant to this Note to be given or made by the Holder to
or upon the Corporation, and vice versa, shall be sufficiently given or made if
sent by certified or registered mail, postage prepaid, addressed (until another
address is sent by the Corporation to the Holder or by the Holder to the
Corporation, as applicable) as follows:




To the Corporation:




John X. Adiletta, President

Somerset International Group, Inc.

90 Washington Valley Road

Bedminster, NJ 07921




To the Holder:




MR. VINCENT A. BIANCO

65 Stanton Hall Drive

Calabash, North Carolina 28467




with a copy to:




DiFrancesco, Bateman, Coley, Yospin, Kunzman, Davis & Lehrer, P.C.

15 Mountain Boulevard

Warren, New Jersey 07059

Attn:  Richard R. Ahsler, Esq.










16.

Governing Law; Venue; Jurisdiction.  This Note shall be governed by and
construed in accordance with the internal laws of the State of New Jersey. The
Corporation hereby irrevocably submits to the exclusive jurisdiction of the
federal or state court sitting in New Jersey over any dispute arising out of or
relating to this Note.  The Corporation hereby irrevocably waives, to the
fullest extent permitted by applicable law, any objection which it may now or
hereafter have to the laying of venue of any such dispute brought in such court
or any defense of inconvenient forum for the maintenance of such dispute.  The
Corporation agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
 The Corporation consents to process being served in any suit, action or
proceeding hereunder by the mailing of a copy thereof in accordance with the
notice provisions of this Note.




17.

Modification.  No modification or waiver of any provision of this Note, or any
departure by the Corporation therefrom, shall in any event be effective unless
the same shall be in writing signed by the Holder, and then such modification or
waiver shall be effective only in the specific instance for the specific purpose
given.  Notwithstanding the foregoing, the Board of Directors of the
Corporation, in its sole discretion, shall have the right at any time or from
time to time to decrease the Conversion Price and/or to increase the number of
shares of Common Stock issuable upon conversion of this Note.  Such reduction of
the Conversion Price and/or increase in the number of shares of Common Stock
issuable upon exercise shall be effective for a period or periods to be
determined by such Board.




18.

No Waiver; Cumulative Remedies.  No failure on the part of the Holder to
exercise, and no delay in exercising, and no course of dealing with respect to,
any right, power, or privilege under this Note shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power, or
privilege under this Note preclude any other or further exercise thereof or the
exercise of any other right, power, or privilege.  To the fullest extent
permitted by applicable laws, the rights and remedies provided for in this Note
are cumulative and not exclusive of any rights and remedies provided by law.





6







--------------------------------------------------------------------------------










Attest:

 

 

Somerset International Group, Inc.

 

 

 

 

 

 

 

By:

/s/ John X. Adiletta

 

 

John X. Adiletta

 

John X. Adiletta

 

 

Secretary

 

President

 











7





